               Case 1:19-mj-00032-IDD Document 1 Filed 01/22/19 Page 1 of 1 PageID# 1

 AO 91 (Rev.08/09)' Criminal Complaint


                                      United States District Court
                                                                   for the

                                                       Eastern District of Virginia

                  United States of America
                                                                                                        III Ml222019
                                V.

                                                                             Case No. 1:19-MJ-32
                       Joseph Robinson



                            Defendant(s)


                                                        CRIMINAL COMPLAINT


          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                    October 10, 2018              in the county of            Alexandria         in the

       Eastern          District of              Virginia         ,the defendant(s) violated:
             Code Section                                                       Offense Description

                                                 18 U.S.C.§ 472 possessing and passing counterfeit US currency




          This criminal complaint is based on these facts:

See attached affidavit.




          SJ Continued on the attached sheet.



  Reviewed by AUSA/SAUSA:
                                                                                                Complainant's signature
    AUSA Nicholas U. Murphy II
                                                                                       Russell Tonks, U.S. Secret Service
                                                                                                Printed name and title


 Sworn to before me and signed in my presence.                                                                 19.1

                                                                                                           Buchanan
                                                                                        United States Magistrate Judge
 Date:            01/22/2018
                                                                                                   Judge's signature

 City and state:                         Alexandria, Virginia                   Hon. Theresa 0. Buchanan, U.S. Magistrate Judge
                                                                                                Printed name and title
